Title: To Benjamin Franklin from de la Plaigne, 26 June 1778
From: La Plaigne, Emmanuel-Pierre de
To: Franklin, Benjamin


Monseigneur
Plymouth dock Le 26 Juin 1778.
Par le plus grand hazard du monde j’ay decouvert Le capitaine Joiner, et le capt. spencer malheureusement prisonniers comme moy icy. Je profite d’une minute de Liberté que j’ay d’etre à terre pour avoir l’honneur d’informer votre excellence que le ier de may apres 2.h[eures] de combat avec Le Lively corsaire de jersey qui nous avait attaqué L’equipage ayant Refusé de se Battre, ayant éteint le feû et coupé la drisse de pavillon 9 Boulets dans notre grand mat trois dans notre grand chambre, et un presqu’a l’eau qui avait coupé notre grand cable, nous avons été obligé de nous Rendre au capt. Kerbey: nous en avons été traité avec la derniere barbarie mis aux fers et conduits à l’amiral Le Blenheim de 90. canons. Après avoir été depoüillez de la majeure partie de nos effets et hardes nous avons été conduits icy dis-je D’ou nous comptons sortir dans deux ou 3. Jours dit-on. Je me trouveray probablement prisonnier n’ayant pas voulû dire que j’allais à l’amerique du nord soutenant que nous allions au cap; nos expeditions sont en Regle, et nous serons emprisonnés dit-on: chargé de mon frere, Beau frere, fils, et domestique etc. je suis reduit Monseigneur à la derniere des miseres si vôtre excellence n’a la bonté de me faire fournir de quoy les soutenir, et Les occasions de Luy detailler ce que le tems ne me permet pas de Luy mettre sous les yeux; en attendant La Reponse dont il vous plaira M’honorer Monseigneur j’ay L’honneur d’etre de votre excellence Monseigneur le tres humble tres obeïssant et tres fidelle serviteur
Emmanuël PIERRE DE LA PLAIGNECapt. 1er

Mon adresse a mr. De gandeleres[?] De la plaigne passager sur le d’argentré at Mr Cuth Watson in Catwater Plymouth.
Je ne sais si les armateurs font des demarches pour ravoir Leur navire qui ne peut étre de Bonne prise par aucunes Loix.

 
Endorsed: Capt. Delaplaigne
Notation: Plymouth Le 26. juin 1778.
